NORTONI, J.
(concurring). — We do not concur in that portion of the opinion saying the judgment of the circuit court which was sought to be reviewed in this case was void. The doctrine announced by the Kansas City Court of Appeals in Whitehead v. Cole & Rodgers, 49 Mo. App. 429, Avhich is to the effect that a defective affidavit for appeal from a justice of the peace confers no jurisdiction upon the circuit court, is expressly disapproved in Welsh v. Railway, 55 Mo. App. 599, by the same court.
Now, our statute with respect to appeals from justice of the peace courts to the circuit courts, among other things, provides as follows:
*691“No appeal allowed by a justice shall be dismissed for want of an affidavit or recognizance, or because the affidavit or recognizance made or given is defective or insufficient, if the appellant or some person for him will, before the motion to dismiss is determined, file in the appellate court the affidavit required, or enter into snch recognizance as he ought to have entered into before the allowance of the appeal, and pay all costs that shall be incurred by reason of such defect or omission, with respect to such affidavit or recognizance.” [Sec. 4072, R. S. 1899.]
We are of the opinion, inasmuch as this statute expressly authorizes the amendment of the affidavit for appeal in the circuit court, and authorizes the court to dismiss the appeal for the failure of appellant to amend upon motion to dismiss because of a defective affidavit, that the question is therefore not one going to the jurisdiction of the court in any class of cases within the purview of the statute quoted. As a proposition, it must be true that if there is sufficient affidavit upon which an amendment can operate, then this affidavit, although insufficient, is a thing of substance, Avhich, together with the certification by the justice and lodgment of the papers and the transcript by him in the circuit court, confers upon the court initial jurisdiction of the cause. If the affidavit may be amended, it must be a thing of substance on which an amendment can operate and Avill necessarily have an operative effect in removing the cause from an inferior to a superior court. It is no doubt true that the justice may refuse to allow the appeal unless the necessary affidavit is made in conformity Avith the statute. In truth, he is forbidden by section 4062, Revised Statutes 1899, from allowing the appeal in the first instance except the affidavit be sufficient under that section, but if the justice, notwithstanding the affidavit is defective, nevertheless allows the appeal and certifies the transcript and papers to, and lodges them with the cir*692cuit court, as is Ms duty under section 4064, then we understand that this certification of the case on an insufficient affidavit and the lodgment thereof in the circuit court is sufficient to and does confer jurisdiction thereon. At least section 4071, Revised Statutes 1899, says: “The court shall be possessed of the cause” upon lodgment of the papers therein. The section reads as follows:
“Upon the return of the justice being filed in the clerk’s office, the court shall be possessed of the cause, and shall proceed to hear, try and determine the same anew, without regarding any error, defect or other imperfection in the original summons or the service thereof, or on the trial, judgment or other proceedings of the justice or constable in relation to the cause.”
Now there is no. question but that if the appellee had appeared and moved the dismissal of the appeal in this case because of the insufficiency of the affidavit for appeal, and the appellant either failed or refused to file an amendment and sufficient affidavit under the statute first quoted, it would have been the duty of the court to dismiss the cause for such failure. No such motion was filed in this case. The facts are, the case was certified on the insufficient affidavit to, and tbe papers and transcript were lodged in the circuit court. Afterwards, due notice of the appeal under the statute was given and served upon the appellee, his counsel accepting service thereof, and he failed to appear and avail himself of his right to demand, by motion, a sufficient affidavit for appeal or have the appeal dismissed for the insufficiency thereof. Having thus failed to appear and move, the defect in the affidavit must be considered as waived by him and the circuit court was “possessed of the cause.” The judgment of the court thereafter rendered in the case is not void for want of jurisdiction. The reasoning of the case of Welsh v. Railway, 55 Mo. App. 599, is satisfactory to a majority of this court on this proposi*693tion. (For numerous authorities, see also reply brief of appellant in that case.)
Goode, J., concurs in the views herein expressed.